         Case 1:21-cv-00410-DKC Document 23 Filed 04/30/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 CHAMBER OF COMMERCE OF THE
 UNITED STATES OF AMERICA, et al.,                      No. 1:21-cv-410-DKC
                               Plaintiffs,              NOTICE OF FILING OF
 v.                                                     AMENDED COMPLAINT
 PETER FRANCHOT,
                               Defendant.


       Pursuant to Federal Rule of Civil Procedure 15(a)(2), plaintiffs hereby file their amended

complaint, which is attached as Exhibit 1. Pursuant to Local Rule 103.6(c), a redline comparing

the amended complaint with the original complaint is attached as Exhibit 2. Defendant has given

his written consent to the filing of the amended complaint, attached as Exhibit 3.

Dated: April 30, 2021                               Respectfully submitted,

                                                    /s/ Michael B. Kimberly
                                                    Michael B. Kimberly (Bar No. 19086)
                                                    Paul W. Hughes (Bar No. 28967)
Tara S. Morrissey (pro hac vice)                    Stephen P. Kranz (pro hac vice)
Jennifer B. Dickey (pro hac vice)                   Sarah P. Hogarth (pro hac vice)
U.S. CHAMBER LITIGATION CENTER                      MCDERMOTT WILL & EMERY LLP
1615 H Street, N.W.                                 500 North Capitol Street NW
Washington, DC 20062                                Washington, DC 20001
  tmorrissey@uschamber.com                          mkimberly@mwe.com
(202) 463-5337                                      (202) 756-8000

Attorneys for the Chamber of Commerce               Attorneys for All Plaintiffs
of the United States of America




                                                1
